Citation Nr: 1224835	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from August 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in April 2011 and remanded for additional development and readjudcation.  


FINDING OF FACT

The Veteran sustained a lower back injury during his active military service, and the weight of the competent and credible evidence is at least in relative equipoise on the question of whether the currently diagnosed status post lumbar decompression with left leg sciatic and degenerative disc disease is related to his military service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, status post lumbar decompression with left leg sciatic and degenerative disc disease was incurred during his military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.  However, the Board's grant of service connection for status post lumbar decompression with left leg sciatic and degenerative disc disease herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


Law and Analysis

The Veteran is seeking service connection for a lumbar spine disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for certain specified chronic diseases, such as arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran is seeking service connection for a back disability that he contends had its onset during service as a result of a fall from a tank.  See September 2007 private medical note. 

In support of his claim, is a statement from a former crew member corroborating the incident cited by the Veteran as the cause of his current back disability.  This individual served with the Veteran aboard the USS Dubuque LPD-8 and recalled that while loading and unloading equipment in Sendai Japan, the Veteran fell from an amphibious tank vehicle (ATV's) onto a concrete pier 8 feet below.  The impact of the fall resulted in the loss of the Veteran's hardhat and safety shoes and he was directed to sickbay their supervisor.  During the remainder of their time on board the Dubuque, the Veteran continued to suffer back pain as a result of the fall and the rigors of working in the deck department.  

Service treatment records are negative for any specific back complaints during service, and none are documented.  In addition, there was no reference to a back disability at the time of his May 1986 separation physical.  There was also no reference to a lumbar spine disability at the time of his May 1987 service "affiliation" examination, a year later.  Service personnel records confirm that he served aboard the USS DUBUQUE.

Although there is no documentation of an accident in the service treatment records, for purposes of this decision, the Board will accept the Veteran's competent and credible lay testimony that he injured his back during active duty.  In this regard, the Veteran, as a lay person, is competent to attest that he fell onto his back while aboard ship.  Beginning in June 2004, the Veteran began fairly regular treatment for back pain.  He reported a consistent and credible history of intermittent back pain for many years, since service. A magnetic resonance imaging (MRI) of the Veteran's lumbar spine showed evidence of degenerative facet and disc disease with some degree of stenosis at L1-2, L3-4 and L4-5.  There was also a congenital narrowing of the spinal canal compounded by severely bulging disc at L3-4 and a ruptured disc at L4-5 causing stenosis at both levels.  In July 2004, the Veteran underwent a decompression at L3-4 and L4-5 with right L3-4 discectomy and left L4-5 discectomy.  

A September 2007 private office note shows the Veteran continued to be evaluated for a longstanding history of chronic back pain which he indicated dated back to his military service when he fell off a tank.  The Veteran also noted that he had "wrenched" his back on numerous other occasions.  Following the examination, the physician noted that while the degenerative changes seen in the Veteran's thoracic spine were most likely age appropriate, the degenerative changes in his low back were somewhat worse than would be expected for a man of his age.  

In June 2011, the Veteran was provided a VA examination to determine the etiology of his current lumbar spine disorder.  The diagnoses were status post lumbar decompression surgery with residual pain, left leg sciatica, and degenerative disc disease of the thoracic and lumbar spine.  The examiner noted the Veteran reported multiple injuries regarding his spine while in the military and most specifically while performing duties on a boat and also with falls.  The examiner opined that the Veteran had significant degenerative disc disease and that it would be typical to sustain some sort of trauma to the spine to initiate this sequence of degenerative disc disease.  Therefore it was at least as likely as not to be caused by or a result of his injury in the military service.  

In September 2011, the claims file was returned for an addendum opinion, presumably to address inadequate findings in the original VA opinion.  The examiner reviewed the claims file, including the previous VA examination and the records of post-military service low back complaints.  The examiner noted there was no evidence within the claims folder of a specific traumatic injury, but rather the Veteran had reported low back problems of an intermittent nature dating back at least to his military service.  As such it was his opinion that the Veteran has had low back symptoms since his time of discharge.  However as to whether these symptoms were a direct result of his injury, the examiner deferred to the initial examination from June 2011 and that examiner's conclusion that it would be typical to sustain some sort of trauma to the spine to initiate a sequence of degenerative disc disease.  Therefore it was at least as likely as not that the Veteran's degenerative disc disease was caused by or a result of his injury in the military service.  

In March 2012, the claims file was returned for another addendum opinion.  The examiner again reviewed the claims file including service treatment records, the buddy statement, and the VA examination reports from June 2011 and September 2011.  The examiner referred to the buddy statement regarding the Veteran in-service back injury noting that he could find no specific documentation of that fall in the service treatment records.  The examiner also referred to the Veteran's known history of low back pain while he was in service, his previous back surgeries, and the current diagnosis of moderate degenerative joint disease of the lumbar spine.  The examiner then agreed with both 2011 VA examiners stating that it was reasonable that the Veteran's current lumbar spine disability is related to his fall, but again he could find no service treatment record regarding it.  

The examiner then noted the Veteran's history of intermittent low back problems dating back to his military service.  He indicated that, while there was no way to know with 100 percent certainty, he agreed that it was reasonable to believe that the back pain started with this one injury as described in the buddy statement.  He explained the Veteran would continue to have worsening back pain through time which would also correlate with a diagnosis of degenerative disease of the lumbar pain.  The examiner reiterated that while he could not stay with 100 percent surety; he did believe that it was reasonable to conclude that the Veteran's low back disability was attributable to a fall while he was in the service.  

In May 2012, the claims file was returned for yet another addendum opinion.  The examiner noted that the claims file and buddy statement had been thoroughly reviewed in addition to post-service discharge records and injuries.  The examiner reported the Veteran clearly had a significant back injury from a fall during service, which had been documented multiple times.  It was also clear that the Veteran's current condition more likely than not was initiated by this injury.  His condition worsened after discharge from the military and he developed a lumbar foraminal stenosis and underwent decompression of the lumbar spine in 2004.  The Veteran did not have an acute injury prior to this and it was likely that his condition requiring surgery was a progression of his lumbar spine degenerative that started from the initial fall.  The examiner reported that he could find no clear evidence of any post-service injury that could have led to the Veteran's current state.  He concluded that the Veteran's lumbar spine condition appeared to have started from his fall while he was in-service and the natural history of progression of lumbar spine injury with degeneration led him to require surgery and subsequent worsening of pain and disability.  

With regard to the medical opinions in this case, there are aspects of each that tend to lessen their probative value.  All four VA examiners have concluded that the Veteran's lumbar disc disease is related to his military service.  However while each examiner indicated a full review of all medical evidence of record, they either did not adequately address the Veteran's lack of documented in-service treatment for back pain or did not discuss the lack of documented treatment for continued back pain since service.  Rather these VA examiners appear to have relied heavily on the Veteran's self-reported history of a back injury during service and did not address any evidence in the claims file that might cut against such an assertion, such as his pertinently negative 1986 separation examination report.

In determining whether service connection is warranted for disease or disability, VA must settle on whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the Veteran's lumbar disc disease was diagnosed long after service discharge the Board is satisfied that it cannot be clearly disassociated from his military service.  

The Board acknowledges that there is inconsistent evidence as to whether the Veteran's current lumbar disc disease is related to service.  At service discharge in 1986, he was given the opportunity to identify any history or symptoms associated with the claimed in-service back injury, but did not indicate any pertinent complaints and none are documented.  Moreover, there follows a lengthy period after service discharge in which there is no evidence of back problems, i.e., there is no corroborative evidence on file establishing that the Veteran sought or required treatment or evaluation for back problems.  In addition, the September 2007 private examiner acknowledged the Veteran's in-service back injury, but also noted that the aging process could not be ruled out as contributing to his back problems.  

Nevertheless, of particular significance to the Board are the Veteran's competent and credible statements regarding an in-service back injury (as confirmed by the 2007 buddy statement) as well as his competent descriptions of back problems since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Board is not entirely satisfied with any of the VA opinions, it is significant that they each found that the Veteran's current lumbar disc disease was due to his in-service injury.  Moreover, there are no opinions to the contrary.  That said, there is no adequate reason to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Consequently, the Board will grant the Veteran the benefit of the doubt. Service connection for status post lumbar decompression with left leg sciatic and degenerative disc disease is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for status post lumbar decompression with left leg sciatic and degenerative disc disease is granted.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


